Biddle, J.
Complaint on a promissory note made by the appellants to the appellee. Demurrer to the complaint for want of facts overruled ; auswer, reply, trial and finding for the appellee : motion in arrest of judgment overruled; judgment on the finding; appeal.'
The assignments of error in this court are :
*3261. The court had no jurisdiction over the appellants in said cause of' action ;
2. The court erred in overruling the demurrer to the complaint; and,
8. The court erred in overruling the motion in arrest of judgment.
There is no basis in the record for the first assignment of error; no ruling of the court nor exception upon the question. But the appellants say in their brief, that the court commenced its session on the 24th day of September, 1877, and the complaint was filed and the summons issued on the 20th day of September, 1877; and the court must judicially know that that would not boten days before the term. The appellants appeared to the action, demurred to the complaint, answered and went to.trial, without making any objection to the jurisdiction of the court. It is no matter whether the complaint was filed four days before the commencement of the term, or on the day it commenced,.or immediately before the appearance, demurrer and answer to the action ; nor whether there was any summons issued or served at all, or not. After such an appearance and trial, without making any objection or reserving any exception, it is too late to raise the question of jurisdiction over the persons of the defendants in this court; and there can be no doubt of the jurisdiction of the court over the subject-matter.
The point taken against the sufficiency of the complaint is that it does not properly identify the note as an exhibit. We think it does. If there is any valid objection to the complaint, we are unable to find it.
The complaint being sufficient, the motion in arrest of judgment was properly overruled.
The judgment is affirmed, at the costs of the appellants.